Electronically Filed
                                                        Supreme Court
                                                        SCWC-30547
                                                        04-JUN-2012
                                                        09:12 AM
                           NO. SCWC-30547

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      CHARLES DAVID BOYD,
         Petitioner/Plaintiff-Appellant/Cross-Appellee,

                                vs.

  THE UNIVERSITY OF HAWAI#I, a body corporate, MARLA J. BERRY,
      ROSANNE C. HARRIGAN, PING AN LI, T. SAMUEL SHOMAKER,
   GARY K. OSTRANDER, KENNETH KIPNIS, and VASSILIS L. SYRMOS,
       Respondents/Defendants-Appellees/Cross-Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 30547; CIV. NO. 08-1-0989)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
      (By: Nakayama, Acting C.J., Acoba, and McKenna, JJ.,
   Circuit Judge Kubo, in place of Recktenwald, C.J., recused,
    and Circuit Judge Nacino, in place of Duffy, J., recused)

          Petitioner/Plaintiff-Appellant/Cross-Appellee’s

application for writ of certiorari filed on May 1, 2012, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, June 4, 2012.

Charles David Boyd,                   /s/ Paula A. Nakayama
petitioner/plaintiff-
appellant/cross-appellee              /s/ Simeon R. Acoba, Jr.
pro se
                                      /s/ Sabrina S. McKenna
Kenneth S. Robbins,
John-Anderson L. Meyer, and           /s/ Edward H. Kubo, Jr.
Sergio Rufo for respondents/
defendants-appellees/cross-           /s/ Edwin C. Nacino
appellants